 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT

 5                                 EASTERN DISTRICT OF CALIFORNIA

 6

 7    CLARENCE DAVIS,                                   1:18-cv-01694-SAB (PC)

 8                        Plaintiff,
                                                        ORDER TO SUBMIT APPLICATION
 9             v.                                       TO PROCEED IN FORMA PAUPERIS
                                                        OR PAY FILING FEE WITHIN 45 DAYS
10    UNICOR INDUSTRIES, INC., et al.,
11                        Defendants.
12

13            Plaintiff is a federal prisoner proceeding pro se in a civil rights action pursuant to Bivens

14   vs. Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff has not paid the $400.00 filing fee, or

15   submitted an application to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915.

16            Accordingly, IT IS HEREBY ORDERED that:

17            1. The Clerk=s Office shall send to plaintiff the form for application to proceed in forma

18   Pauperis; and

19            2. Within forty-five (45) days of the date of service of this order, plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

21   the $400.00 filing fee for this action. Failure to comply with this order will result in dismissal
     of this action.
22

23
     IT IS SO ORDERED.
24
     Dated:     December 14, 2018
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
